Citation Nr: 0613844	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  03-19 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from July 1946 to January 
1950, with additional service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

Evidence received since the August 1952 rating decision that 
pertains to the veteran's claim for sinusitis is cumulative 
of evidence previously of record, does not bear directly and 
substantially on the matter for consideration, and is not so 
significant that it must be considered with all the evidence 
of record in order to fairly adjudicate the appeal.  


CONCLUSIONS OF LAW

1.  The August 1952 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

2.  No new and material evidence has been received since the 
August 1952 rating decision to reopen a claim for service 
connection for sinusitis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In August 1952, the RO denied the veteran's claim for service 
connection for sinusitis.  The veteran did not perfect his 
appeal.  Therefore, the RO's decision of August 1952 is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) 
(2005); 38 C.F.R. § 20.200, 20.302, 20.1103 (2005).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").  

The veteran submitted evidence to reopen his claim for 
service connection for sinusitis in April 2000.  Because the 
claim was filed before August 29, 2001, an older definition 
of what constitutes "new and material evidence" must be 
applied.  

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.  
New evidence means not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously of record is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).  
See 38 C.F.R. § 3.165(a) (2002) and (2005) (amended 
definition of "new and material evidence" effective for 
claims filed on or after August 29, 2001).   

Evidence received since the August 1952 denial of service 
connection for sinusitis consists of the following: a 
physical examination from the Army Reserves dated in 1975; VA 
and private medical records (pertaining to the veteran's 
heart, ankle, gastrointestinal system, eyesight, prostate, 
allergies, and sinuses); newspaper, journal, and website 
articles; VA examinations; a September 2002 letter from the 
National Personnel Records Center (NPRC) informing the 
veteran that some of his service medical records (SMRs) could 
not be found; and a transcript of the veteran's February 2006 
travel board hearing.  

This evidence is new, in that is has not been submitted to VA 
before.  The VA examinations, articles, September 2002 NPRC 
letter, and private medical records, with the exception of 
August 2001 and July 2003 letters from Dr. J. A., do not 
pertain to the veteran's claim for sinusitis.  Therefore, 
they are not material to the claim.  

The VAMC and private records show treatment for allergic 
rhinitis and one record from May 1982 stated that the veteran 
had recurrent sinusitis.  However, the records  provide no 
evidence linking the veteran's sinusitis to his period of 
active service.  

The veteran testified about his sinusitis at a February 2006 
travel board hearing.  He testified that he was exposed to 
pesticides, which he believed to be the cause of his chronic 
sinusitis.  

The hearing testimony does not provide a link between his 
current chronic sinusitis and his period of active service.  
The veteran does not have the medical expertise to find that 
his current disorder is related to service or pesticides.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  The hearing testimony also discussed 
evidence from Dr. J. A., which was already of record, the 
veteran's in-service treatment for nasal pharyngitis, and the 
loss and destruction of some of his medical records by 
private practitioners.  

The August 2001 letter from Dr. J. A. states that the veteran 
had chronic sinusitis and that this was observed in his 
clinical records from 1947.  Records from Dr. J. A., however, 
do not show any treatment for sinusitis.  The July 2003 
letter from Dr. J. A. states that the veteran had chronic 
sinusitis and allergies, which were documented in his charts 
for the past six years.  The letters do not discuss the 
etiology of the veteran's sinusitis.  

The August 2001 letter refers to 1947, while the veteran was 
in active service, but does not attribute the veteran's 
sinusitis to his period of active service from July 1946 to 
January 1950, more than 50 years ago. 

The VAMC and private records showing treatment for allergic 
rhinitis, the May 1982 record, the February 2006 hearing 
transcript, and the two letters from Dr. J. A., are not, by 
themselves or in connection with evidence previously of 
record, so significant that they must be considered in order 
to fairly decide the merits of the claim.  Thus, they are not 
material to the claim.  No medical evidence in the record 
associates the disorder with service many years ago. 

It is important for the veteran to understand that even if 
the claim was reopened, the medical evidence would not 
support the granting of this claim.  In this regard, the 
Board must note the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder.  The United States Court of Appeals for the 
Federal Circuit has determined that such a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in January, May, and July 2003, as well as information 
provided in the May 2003 statement of the case (SOC) and 
October 2003 and March 2004 supplemental statements of the 
case (SSOC), the RO advised the veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the veteran in 
obtaining and what information or evidence the veteran was 
responsible for providing.  In addition, the May 2003 SOC and 
both SSOCs include the text of the regulation that implements 
the notice and assistance provisions from the statute.  Thus, 
the Board finds that the RO has provided all notice required 
by the VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the February 2001 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the January, 
May, and July 2003 VCAA notices and the May 2003 SOC and both 
SSOCs otherwise fully notified the veteran of the need to 
give VA any evidence pertaining to his claim.  Therefore, any 
failure to make the specific request is non-prejudicial, 
harmless error.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  See Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if his 
claim was granted.  However, since the veteran's claim for 
service connection for sinusitis is not being reopened, no 
disability rating or effective date will be assigned.  
Therefore there can be no possibility of any prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006).

The Board observes that the May and July 2003 VCAA notice 
letters informed the veteran of what constituted new and 
material evidence.  The veteran was informed that new 
evidence must be evidence that was submitted to VA for the 
first time, that was not cumulative or tended to reinforce a 
previously established point.  He was informed that material 
evidence must bear directly and substantially upon the issue 
for consideration.  Therefore, there is no prejudice to the 
veteran.  Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 
31, 2006).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content or timing of the 
VCAA notice resulted in any prejudice to the veteran.  

With respect to the duty to assist, the RO has secured the 
veteran's partial service medical records,  VA medical 
records, private medical records, and VA examinations.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.  


ORDER

As no new and material evidence has been received, the claim 
for service connection for sinusitis is not reopened.  The 
appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


